COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:     Shaw v. Mason Friendswood OP, LLC d/b/a Friendship Haven
                         Healthcare

Appellate case no.:      01-12-01098-CV

Trial court case no.:    11CV0513

Trial court:             212th District Court of Galveston County

       On September 23, 2014, this Court issued a memorandum opinion affirming the
trial court’s orders granting Mason Friendswood OP, LLC d/b/a Friendship Haven
Healthcare’s joint no-evidence motion for summary judgment and motion to dismiss
Trina Shaw’s defamation claim. On October 6, 2014, Shaw filed a letter, with
accompanying documents, asserting that Friendship Haven had wrongfully accused her
of theft. We liberally construe Shaw’s letter as a motion for rehearing. See TEX. R. APP.
P. 38.9(e).

       Generally, a motion must, among other things, state with particularity the grounds
on which it is based and set forth the order or relief sought. See TEX. R. APP. P.
10.1(a)(2), (3). A motion for rehearing must clearly state the points relied on for the
rehearing. TEX. R. APP. P. 49.1. While courts liberally construe a pro se motion or brief,
they must also hold pro se litigants to the same standards as licensed attorneys and
require them to comply with all applicable laws and rules of procedure. Washington v.
Bank of N.Y., 362 S.W.3d 853, 854 (Tex. App.—Dallas 2012, no pet.); see also Wheeler
v. Green, 157 S.W.3d 439, 444 (Tex. 2005) (“[P]ro se litigants are not exempt from the
rules of procedure.”). Shaw’s motion fails to meet the minimum standards required by
the rules of procedure.
      Accordingly, Shaw’s motion for rehearing is denied.



Judge’s signature: /s/ Jim Sharp
                    

Date: October 28, 2014